Citation Nr: 1446948	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-48 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Chrissy Dooley-Calhoun, Attorney


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, the Veteran requested a hearing before a member of the Board at the RO.  The RO scheduled the requested hearing in August 2014 and informed the Veteran by a June 2014 letter.  Without good cause, she failed to report to the hearing.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  


FINDING OF FACT

The Veteran's service-connected disabilities do not combine to render her unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not all been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  VA provided adequate notice regarding the TDIU claim in a letter sent to the Veteran in November 2007.  

Next, VA has a duty to assist a claimant in the development of a claim. This duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA medical records.  Also, VA provided the Veteran relevant examinations by VA physicians in August 2013 and May 2014.  The opinions described the Veteran's service-connected disabilities, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.341(a) (2014).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, the disability shall be rated 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2014).  In cases where those percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case should be submitted to the Director, Compensation and Pension Service, for consideration of assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) (2014).  

In this case, service connection has been established for a left ankle disability, rated 0 percent until October 2012, and 20 percent as of October 2012; and for a seizure disorder rated 10 percent as of October 2006.  The combine disability rating is 10 percent effective October 25, 2006, and 30 percent, effective October 10, 2012.  Therefore, the Veteran's service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16(a).

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to her age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to warrant TDIU.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran first raised the issue of TDIU in an April 2007 when she claimed that she had "been unable to work/start a new career" because of the service-connected left ankle injury and epilepsy.  

At the outset, the Board notes that the Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a).  The Veteran is currently rated 30 percent disabled due to her two service-connected disabilities.  Thus, the question is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  If so, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b).  

The record shows that the Veteran's service-connected seizure disorder was caused after she sustained a concussion in December 18, 2003.  The Veteran's service connected ankle injury was caused after her ankle was injured in a motor vehicle accident in May 2005.  Due to the fracture, the she underwent an open reduction internal fixation procedure on her left ankle.  The fibular plate and screws from the reconstructive surgery were removed in April 2008, and the screw head to the medial malleolus was removed in May 2013.  

In a December 2006 VA examination, the Veteran reported that her ankle condition affected the type of job she could pursue and that she required a job where she could sit most of the time.  She stated that the combination of her left ankle disability and seizures decreased her employability.  Subsequently, in April 2007, the Veteran claimed TDIU due to her ankle injury being not completely healed.  

In an April 2008 claim for increased compensation based on unemployability, the Veteran indicated that she last worked full-time until May 2005, the date of her motor vehicle accident that disabled her left ankle.  Thereafter, she attempted self-employment in the field of cosmetology in August 2006 and began attending college during the same calendar year.  No other employment was listed immediately before or after the Veteran's motor vehicle accident in May 2005.  However, in a February 2008 progress note, the Veteran reported to a VA physician that she was "last regularly employed as a sales clerk at Victoria's Secret in 2005."  The same note documents that the Veteran had been cutting hair since 2005.  

In an October 2012 statement submitted on behalf of his wife, the Veteran's husband detailed his wife's symptoms over the previous five years.  He claimed that he had seen the Veteran suffer from multiple seizures and then subsequent painful headaches.  He also recounted the Veteran's pain in her ankle at various times, claiming that a physical therapist had told the Veteran that the ankle condition would only get worse.  The Veteran's husband also submitted a May 2014 statement, in which he listed many of the same symptoms listed in the October 2012 statement, detailing the common flare-ups in the Veteran's ankle.  The Veteran's husband also claimed that the Veteran had been hurt at least twice due to her seizures.  

The Veteran's mother-in-law also submitted a statement on behalf of the Veteran in May 2014, in which she described how the Veteran's left ankle swelled on occasion, and that her seizures caused substantial headaches.  

Essentially, the Veteran's submitted statements support a finding that the Veteran would have difficulty in an occupation that requires prolonged standing or mobility.  However, there is nothing submitted by the Veteran of record that supports a finding that her service-connected disabilities impact her ability to work in an occupation that requires sedentary or stationary work.  Indeed, the Veteran reported in the December 2006 VA examination that her ankle disability decreased her employability on account of her decreased mobility, concluding that she needed to have a job where she was sitting most of the time.  

The VA examinations of record corroborate this conclusion.  In an August 2013 VA examination report, the examiner noted the Veteran's ankle injury history, including the motor vehicle accident in May 2005.  The Veteran's range of motion values, measured by the examiner, revealed that the Veteran's left ankle plantar flexion ended at 45 degrees or greater with pain at 45 degrees or greater and that left ankle dorsiflexion ended at 0 degrees with pain.  The examiner detailed that the Veteran was unable to stand, run, or remain active for prolonged periods due to the ankle disability.  The Veteran reported that she worked at a daycare on a part-time basis, and that she was not able to stand for prolonged periods of time and needed to sit down toward the end of the day due to ankle pain.  

At a May 2014 VA examination of epilepsy and the left ankle disability, regarding the Veteran's service-connected left ankle injury, the examiner explained that a February 2014 X-Ray revealed exaggerated longitudinal arch and mild degenerative changes of intertarsal joints.  The examiner explained that a March 2014 MRI study revealed that the Veteran's medial malleolus fracture had been secured through the Veteran's treatment following the motor vehicle accident in May 2005.  The MRI also revealed damage to the distal aspect of the tibia.  The examiner responded "yes" when asked to opine as to whether the Veteran's left ankle injury impacted her ability to work, explaining that the injury impacted the Veteran's ability to run or "walk for long periods."  While the examiner indicated the Veteran would have restrictions with work that required running or walking for extended periods, the examiner did not indicate that the Veteran would be unable work due to her service-connected disabilities.  

Regarding the Veteran's epilepsy, the same May 2014 VA examiner explained that the medications carbamazepine and topiramate were sufficient to treat and control the Veteran's epilepsy.  Further, though the Veteran was diagnosed with epilepsy, her most recent seizure, as of May 2014, was in 2010.  The Veteran reported that she had resumed consistently taking her medicine at that time.  When asked whether the Veteran's epilepsy or seizure disorder impacted her ability to work, the examiner responded that it did not.  

Neither VA examiner opined that the Veteran's service-connected disabilities rendered her unemployable.  Rather, the VA examiners seem to agree that the Veteran could secure and follow a substantially gainful occupation if the occupation permitted the Veteran to remain in a sedentary or seated position most of the time.  The Veteran's statements submitted to VA and made while undergoing treatment do not contradict that conclusion.  

The question remains as to whether the Veteran's education, special training, and previous work experience precludes her from working in a sedentary occupation.   In April 2009, the Veteran reported that she had last worked full-time in May 2005.  Since then, she has reportedly worked part-time in cosmetology, in retail, and in a day care.  As to education, the Veteran indicated she had completed her GED and that she started a college education in 2006.  Also, she reported that she had received training in water treatment and as an administrative specialist.  The education, work experience, and training that the Veteran reported is not a particularly limited background for sedentary employment.  Her employment, training, and educational background is not inconsistent with work in a sedentary occupation.  For that reason, the Board finds that her inability to work in a non-sedentary occupation does not render her unable to secure and follow a sedentary substantially gainful occupation because she has the training and experience to work in a sedentary occupation.  

The Board finds that submitting the case to the Director, Compensation and Pension Service, for consideration for TDIU is not warranted because the preponderance of the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The Board acknowledges the contents of the statements made by the Veteran, her husband, and her mother-in-law.  However, the Board places great probative weight in the VA examinations in August 2013 and May 2014, as they are definitive and are based on a clinical examination of the Veteran.  Both examinations are supported by detailed rationales.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a), and the preponderance of the evidence shows that her service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation.  Thus, referral to the Director of Compensation and Pension Service is not warranted.  Therefore, the appeal as to entitlement to TDIU must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.   



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


